Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 1 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 2 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 3 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 4 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 5 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 6 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 7 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 8 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 9 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 10 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 11 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 12 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 13 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 14 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 15 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 16 of 47




                             PaJA.�
                                   January 19, 2021
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 17 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 18 of 47




                Exhibit A
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 19 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 20 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 21 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 22 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 23 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 24 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 25 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 26 of 47




                Exhibit B
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 27 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 28 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 29 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 30 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 31 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 32 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 33 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 34 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 35 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 36 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 37 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 38 of 47




                Exhibit C
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 39 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 40 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 41 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 42 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 43 of 47
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 44 of 47




                Exhibit D
        Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 45 of 47

                               PRESS RELEASE

    JUDGE PAUL A. ENGELMAYER HAS SIGNED A PERMANENT

INJUNCTION AGAINST FREDERIC SEAMAN, INCORPORATING A PRIOR

PERMANENT INJUNCTION AGAINST SEAMAN ENTERED IN 2003.


    AS PART OF THE SO ORDERED JUDGMENT AND INJUNCTION,

SEAMAN ADMITS THAT HE VIOLATED THE 2003 ORDER BY GIVING AN

INTERVIEW TO AN AUSTRALIAN PODCAST CALLED “PLASTIC EP”; ANNA

FRAWLEY, KENNETH WOMACK AND HIS GO FUND ME POST DATED

DECEMBER 7, 2020, AMONG OTHERS.


    SEAMAN, AS PART OF THE SETTLEMENT REVOKES THE

ALLEGATIONS MADE AGAINST YOKO ONO LENNON IN HIS GO FUND ME

POST.


    SEAMAN ALSO ADMITS THAT HE DOES NOT HAVE ANY RIGHTS IN

OR TO ANY PHOTOGRAPHS HE TOOK OF THE LENNON FAMILY AND

ACKNOWLEDGES HE AND HIS ESTATE ARE PERPETUALLY ENJOINED

FROM SPEAKING ABOUT JOHN LENNON, YOKO ONO LENNON OR SEAN

LENNON IN ANY CAPACITY WHATSOEVER INCLUDING BUT NOT LIMITED

TO THE PUBLICATION BY ANY MEANS, INCLUDING BUT NOT LIMITED TO

PUBLISHING ANY BOOK OR ARTICLES OR OTHERWISE PUBLICLY

DISCLOSING SUCH INFORMATION.


    A COPY OF THE INJUNCTIONS ARE ATTACHED.
Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 46 of 47




                Exhibit E
         Case 1:20-cv-08176-PAE Document 38 Filed 01/19/21 Page 47 of 47



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x

 YOKO ONO LENNON,                                                      Case No.: 1:20-cv-08176

                            Plaintiff,
          -against-
                                                                       STIPULATION OF
 FREDERIC SEAMAN,                                                      VOLUNTARY DISMISSAL
                                                                       PURSUANT TO F.R.C.P.
                            Defendant.                                 41(a)(1)(A)(ii)
 ------------------------------------------------------------------x

         IT IS HEREBY STIPULATED AND AGREED, by and between the parties, through

their undersigned counsel, that pursuant to F.R.C.P. 41(a)(1)(A)(ii), the above action is

voluntarily dismissed, with prejudice, with each party to bear her or his own costs, expenses,

and attorneys’ fees except as otherwise set forth in the Settlement Agreement. The Court hereby

retains jurisdiction for the purposes of enforcing the parties’ Settlement Agreement dated

January 13, 2021 and the Order of Permanent Injunction dated January 13, 2021.

Dated:      New York, New York
            January __, 2021

 SHUKAT ARROW HAFER WEBER &                              BRUSTEIN LAW PLLC
 HERBSMAN, LLP

 By:____________________________                         By:
    Dorothy M. Weber (DMW-4734)                             Evan Brustein
    494 Eighth Avenue, Suite 600                           299 Broadway
    New York, New York 10001                               17th Floor
    (212) 245-4580                                         New York, New York 10007
    dorothy@musiclaw.com                                   917-769-8748
    Attorneys for Plaintiff                                evan@brusteinlaw.com
   Yoko Ono Lennon                                         Attorney for Defendant
                                                           Frederic Seaman

                                                         SO ORDERED:

                                                         ____________________________________
                                                               Hon. Paul A. Engelmayer
                                                                      U.S.D.J.

                                                         Dated: January ___, 2021
